                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

MARIAH THOMAS,

           Petitioner,             Case No. 2:20-CV-10217
                                   HON. GEORGE CARAM STEEH
     v.                            UNITED STATES DISTRICT JUDGE

SHAWN BREWER,

         Respondent.
_______________________/

 OPINION AND ORDER (1) GRANTING THE MOTION TO AMEND THE
 HABEAS PETITION, (2) DENYING THE MOTION TO STAY HABEAS
    PROCEEDINGS, (3) SUMMARILY DISMISSING THE PETITION
     FOR A WRIT OF HABEAS CORPUS WITHOUT PREJUDICE,
      (4) DENYING A CERTIFICATE OF APPEALABILITY AND
      (5) DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

     Mariah Thomas, (“petitioner”), confined at the Huron Valley Women’s

Correctional Facility in Ypsilanti, Michigan, seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, challenging her conviction for two counts of

first-degree felony murder, one count of first-degree arson, and one count

of assault with intent to commit murder. Petitioner has also filed a motion

to stay the proceedings, which is construed in part as a motion to amend

the habeas petition. The Court GRANTS the motion to amend the petition.

The Court DENIES the motion to stay the proceedings. The petition for a




                                     -1-
writ of habeas corpus is SUMMARILY DISMISSED WITHOUT

PREJUDICE.

                          I. FACTUAL BACKGROUND

      Petitioner was convicted in the Wayne County Circuit Court.

Petitioner’s conviction was affirmed on appeal. People v. Thomas, No.

335071, 2018 WL 5304897 (Mich. Ct. App. Oct. 25, 2018), lv. den. 503

Mich. 1003, 924 N.W.2d 581 (2019).

      On January 22, 2020, petitioner filed a petition for a writ of habeas

corpus with this Court, seeking habeas relief on the claims that she raised

on her appeal of right.1

      Petitioner has also filed a motion to stay the proceedings so that she

can exhaust additional claims in the state courts.

                                  II. DISCUSSION

      Petitioner filed a motion to stay the proceedings, so that she can

return to the state courts to exhaust additional ineffective assistance of trial

and appellate counsel claims by filing a post-conviction motion for relief

from judgment.




1
 Under the prison mailbox rule, this Court will assume that petitioner actually filed her
habeas petition on January 22, 2020, the date that it was signed and dated. See Towns
v. U.S., 190 F.3d 468, 469 (6th Cir. 1999).
                                          -2-
      This Court construes petitioner’s motion for stay as a motion to

amend her habeas petition to add these additional ineffective assistance of

trial and appellate counsel claims. See Murphy v. Elo, 250 F. App’x 703,

704 (6th Cir. 2007); Gates v. Parish, No. 1:19-CV-265, 2019 WL 2183069,

at *2 (W.D. Mich. May 21, 2019). Petitioner’s proposed amended habeas

petition should be granted because it advances new claims that may have

arguable merit. See e.g. Braden v. United States, 817 F.3d 926, 930 (6th

Cir. 2016). The Court therefore considers the issues that petitioner intends

to raise in the state court in her post-conviction motion as being part of the

original petition. Gates, 2019 WL 2183069, at *2.

      However, the instant petition is now subject to dismissal because

petitioner’s new claims have not yet been exhausted with the state courts.

      A state prisoner who seeks federal habeas relief is first required to

exhaust his or her available state court remedies before raising a claim in

federal court. 28 U.S.C. § 2254(b) and (c). See Picard v. Connor, 404 U. S.

270, 275-78 (1971). Federal district courts must dismiss mixed habeas

petitions which include both exhausted and unexhausted claims. See Pliler

v. Ford, 542 U.S. 225, 230 (2004)(citing Rose v. Lundy, 455 U.S. 509, 510,

522 (1982)). A habeas petitioner has the burden of proving that he or she




                                     -3-
has exhausted his or her state court remedies. Sitto v. Bock, 207 F. Supp.

2d 668, 675 (E.D. Mich. 2002).

      Petitioner admits that her new claims have yet to be exhausted with

the state courts. Exhausting state court remedies in this case requires the

filing of a post-conviction motion for relief from judgment under Michigan

Court Rule 6.500, et. seq. See Wagner v. Smith, 581 F.3d 410, 419 (6th

Cir. 2009). Denial of a motion for relief from judgment is reviewable by the

Michigan Court of Appeals and the Michigan Supreme Court upon the filing

of an application for leave to appeal. M.C.R. 6.509; M.C.R. 7.203; M.C.R.

7.302. See Nasr v. Stegall, 978 F. Supp. 714, 717 (E.D. Mich. 1997).

Petitioner is required to appeal the denial of her post-conviction motion to

the Michigan Court of Appeals and the Michigan Supreme Court in order to

properly exhaust any claims that she would raise in her post-conviction

motion. See e.g. Mohn v. Bock, 208 F. Supp. 2d 796, 800 (E.D. Mich.

2002).

      Although a district court has the discretion to stay a mixed habeas

petition containing both exhausted and unexhausted claims to allow the

petitioner to present his or her unexhausted claims to the state court in the

first instance, see Rhines v. Weber, 544 U.S. 269 (2005), a stay of

petitioner’s application for a writ of habeas corpus would be inappropriate


                                     -4-
here, because there are no exceptional or unusual circumstances present

that justify holding the petition for a writ of habeas corpus in abeyance

pending petitioner’s return to the state courts to exhaust her new claims,

rather than dismissing it without prejudice. The Michigan Supreme Court

denied petitioner’s application for leave to appeal on April 2, 2019.

However, the one year statute of limitations under 28 U.S.C. § 2244(d)(1)

for filing habeas petitions did not begin to run on that day. Where a state

prisoner has sought direct review of his or her conviction in the state’s

highest court but does not file a petition for certiorari with the U.S. Supreme

Court, the one year limitation period for seeking habeas review under 28

U.S.C. § 2244(d)(1) starts running not on the date that the state court

entered judgment against the prisoner, but on the date that the 90 day time

period to seek certiorari with the U.S. Supreme Court expired. See Jimenez

v. Quarterman, 555 U.S. 113, 119 (2009). Petitioner did not seek a writ of

certiorari with the United States Supreme Court, thus, her judgment

became final, for the purpose of commencing the running of the one year

limitations period, on July 1, 2019. See Grayson v. Grayson, 185 F. Supp.

2d 747, 750 (E.D. Mich. 2002).

      Petitioner filed the instant petition with this Court on January 22,

2020, after only a little over six months had run on the statute of limitations.


                                      -5-
This Court is dismissing the petition without delay so that petitioner can

return to the state courts to exhaust her claims. 28 U.S.C. § 2244(d)(2)

expressly provides that the AEDPA’s one year statute of limitations is tolled

during the pendency of any state post-conviction motion filed by petitioner.

Because petitioner has almost six months remaining under the limitations

period, and the unexpired portion of that period would be tolled during the

pendency of petitioner’s state post-conviction proceedings, petitioner would

not be prejudiced if her habeas petition was dismissed without prejudice

during the pendency of her motion for post-conviction relief. Thus, a stay of

the proceedings is not necessary or appropriate to preserve the federal

forum for petitioner’s claims. See Schroeder v. Renico, 156 F. Supp. 2d

838, 845-46 (E.D. Mich. 2001). Accordingly, the Court denies the motion to

stay the proceedings.

                             III. CONCLUSION

      The petition for a writ of habeas corpus is dismissed without

prejudice. The Court denies a certificate of appealability to petitioner. In

order to obtain a certificate of appealability, a prisoner must make a

substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). To demonstrate this denial, the applicant is required to show

that reasonable jurists could debate whether, or agree that, the petition


                                     -6-
should have been resolved in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed further.

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district court

denies a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claims, a certificate of appealability

should issue, and an appeal of the district court’s order may be taken, if the

petitioner shows that jurists of reason would find it debatable whether the

petitioner states a valid claim of the denial of a constitutional right, and that

jurists of reason would find it debatable whether the district court was

correct in its procedural ruling. Id. When a plain procedural bar is present

and the district court is correct to invoke it to dispose of the case, a

reasonable jurist could not conclude either that the district court erred in

dismissing the petition or that the petition should be allowed to proceed

further. In such a circumstance, no appeal would be warranted. Id. “The

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” Rules Governing § 2254 Cases,

Rule 11(a), 28 U.S.C. foll. § 2254; see also Strayhorn v. Booker, 718 F.

Supp. 2d 846, 875 (E.D. Mich. 2010).

      The Court declines to issue a certificate of appealability, because

“jurists of reason” would not find it debatable whether this Court was correct


                                       -7-
in its procedural ruling that petitioner’s new claims are unexhausted. See

Colbert v. Tambi, 513 F. Supp. 2d 927, 939 (S.D. Ohio 2007). The Court

denies petitioner leave to appeal in forma pauperis, because the appeal

would be frivolous. Myers v. Straub, 159 F. Supp. 2d 621, 629 (E.D. Mich.

2001).

                                       IV. ORDER

     Based upon the foregoing, IT IS ORDERED that:

         (1) The motion to stay the proceedings is DENIED.

         (2) The petition for a writ of habeas corpus is DISMISSED WITHOUT
             PREJUDICE.

         (3) Petitioner is DENIED a Certificate of Appealability or Leave to
          Appeal In Forma Pauperis.

Dated: February 6, 2020

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                     CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 February 6, 2020, by electronic and/or ordinary mail and also
                 on Mariah Thomas #879444, Huron Valley Complex - Camp
                         Valley, 3413 Bemis Rd., Ypsilanti, MI 48197.

                                        s/Barb Radke
                                        Deputy Clerk




                                             -8-
